COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


DAVID LEWIS TIPTON,                             §
                                                                  No. 08-15-00069-CR
                                                §
                              Appellant,                            Appeal from the
                                                §
V.                                                            Criminal District Court No. 3
                                                §
                                                                of Tarrant County, Texas
THE STATE OF TEXAS,                             §
                                                                    (TC# 1355209D)
                                                §
                              Appellee.
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF APRIL, 2016.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.